Exhibit 10.106

EXECUTION

AMENDMENT NUMBER FOURTEEN

to the

MASTER REPURCHASE AGREEMENT

Dated as of May 24, 2012,

among

PENNYMAC CORP.,

PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

This AMENDMENT NUMBER FOURTEEN (this “Amendment Number Fourteen”) is made this
2nd day of December, 2015, among PENNYMAC CORP. (“Seller”), PENNYMAC LOAN
SERVICES, LLC (“Servicer”) and CITIBANK, N.A. (“Buyer”), to the Master
Repurchase Agreement, dated as of May 24, 2012, among Seller, Servicer and
Buyer, as such agreement may be amended from time to time (the “Agreement”).
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement.

RECITALS

WHEREAS, Seller has requested that Buyer agree to amend the Agreement as more
specifically set forth herein; and

WHEREAS, as of the date hereof, Seller represents to Buyer that the Seller
Parties are in full compliance with all of the terms and conditions of the
Agreement and each other Program Document and no Default or Event of Default has
occurred and is continuing under the Agreement or any other Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Amendment. Effective as of December 2, 2015 (the “Amendment Effective
Date”):

(a) Section 2 of the Agreement is hereby amended by deleting the definition of
“Servicer Termination Event” in its entirety and replacing it as follows:

“Servicer Termination Event” means (i) an event that entitles the Seller to
terminate the Servicer or Subservicer for cause under the related Servicing
Agreement, or (ii) the occurrence of any of the following:

(a) Servicer’s membership in MERS is terminated for cause or Servicer
voluntarily terminates its membership in MERS to the extent any Purchased Loans
are MERS Loans;

(b) Servicer fails to deposit any Income received by it into the Collection
Account within one (1) Business Day of the date such deposit was due;

(c) Servicer shall default under any Servicing Agreement and such failure shall
not have been waived by Buyer;



--------------------------------------------------------------------------------

(d) Servicer shall cease to be approved by or its approval shall be revoked,
suspended, rescinded, halted, eliminated, withdrawn, annulled, repealed, voided
or terminated by (i) Ginnie Mae as an approved issuer, (ii) HUD, pursuant to
Sections 203 and 211 of the National Housing Act, (iii) FHA, as an FHA Approved
Mortgagee or servicer, (iv) VA as a VA Approved Lender, (v) Fannie Mae as an
approved seller/servicer or lender, or (vi) Freddie Mac as an approved
seller/servicer or lender;

(e) All or a portion of Servicer’s servicing portfolio consisting of Fannie Mae,
Freddie Mac or Ginnie Mae loans is seized or the servicing of all or a portion
of such loans is otherwise transferred away from Servicer; or

(f) Servicer’s or Subservicer’s FHA servicing eligibility is suspended, revoked
or becomes subject to an investigation by the FHA; or

(g) Servicer’s status as an VA Approved Lender is suspended, revoked or becomes
subject to an investigation by the VA.

(h) Servicer admits in writing its inability to, or intention not to, perform
any of its Obligations, or Buyer shall have determined in good faith that
Servicer is unable to meet its commitments;

(i) Servicer files a voluntary petition in bankruptcy, seeks relief under any
provision of any bankruptcy, reorganization, moratorium, delinquency,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction whether now or subsequently in effect; or consents to the
filing of any petition against it under any such law; or consents to the
appointment of or taking possession by a custodian, receiver, conservator,
trustee, liquidator, sequestrator or similar official for Servicer, or of all or
any part of Servicer’s Property; or makes an assignment for the benefit of such
Servicer’s creditors;

(j) Any representation, warranty or certification made or deemed made herein or
in any other Program Document by Servicer or any certificate furnished to Buyer
by Servicer pursuant to the provisions thereof, shall prove to have been false
or misleading in any material respect as of the time made or furnished;

(k) A custodian, receiver, conservator, liquidator, trustee, sequestrator or
similar official for Servicer, or of Servicer’s Property (as a debtor or
creditor protection procedure), is appointed or takes possession of such
Property; or Servicer generally fails to pay its debts as they become due; or
Servicer is adjudicated bankrupt or insolvent; or an order for relief is entered
under the Federal Bankruptcy Code, or any successor or similar applicable
statute, or any administrative insolvency scheme, against Servicer; or any of
Servicer’s Property is sequestered by court or administrative order; or a
petition is filed against Servicer under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution, moratorium,
delinquency or liquidation law of any jurisdiction, whether now or subsequently
in effect; or

(l) Any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of Servicer or any of its



--------------------------------------------------------------------------------

Affiliates, or shall have taken any action to displace the management of
Servicer or any of its Affiliates or to curtail its authority in the conduct of
the business of Servicer or any of its Affiliates, or takes any action in the
nature of enforcement to remove, limit or restrict the approval of Servicer or
any of its Affiliates as an issuer, buyer or seller/servicer of loans or
securities backed thereby, and such action provided for in this subsection
(j) shall not have been discontinued or stayed within thirty (30) days; or

(m) A Change of Control of Servicer shall have occurred without the prior
consent of Buyer or a material change in the management of Servicer shall have
occurred which has not been approved by Buyer; or

(n) Servicer shall otherwise fail to observe or perform any other obligation,
representation or covenant contained in this Agreement or any other Program
Document and such failure to observe or perform shall continue unremedied for a
period of five (5) Business Days. For the avoidance of doubt, nothing contained
in the preceding sentence shall affect the cure periods set forth in
Section 18(mm) hereof; or

(o) Servicer shall fail to comply with the requirements of
(i) Section 13(c)(i)(A), (ii) Section 13(d), (iii) Section 13(f)(i),
(iv) Section 13(m), (v) Section 13(n), (vi) Section 13(o), (vii) Section 13(dd)
or (viii) Section 13(kk)(B) hereof, and such default shall continue unremedied
for a period of one (1) Business Day.

(b) Section 12 of the Agreement immediately preceding Section 12(a) is hereby
amended by deleting the language in its entirety and replacing it with the
following:

“Seller represents and warrants to Buyer that throughout the term of this
Agreement with respect to Seller and the Guarantor, as applicable, (each, a
“Seller Party”):”

(c) Subsections 12(a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (o),
(q), (u), (v), (y), (dd), (ee), (hh) and (ii) of the Agreement are hereby
amended by deleting such subsections in their entirety and replacing them with
the following.

(a) Existence. Each Seller Party and Servicer (a) is a corporation, real estate
investment trust or limited liability company as specified in this Agreement,
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it was formed, as specified in this Agreement, (b) has all
requisite corporate or other power, and has all governmental licenses,
authorizations, consents and approvals, necessary to (i) own its assets and
carry on its business as now being or as proposed to be conducted, (ii) with
respect to the Seller, acquire, own, sell, assign, pledge and repurchase the
Purchased Loans and (iii) with respect to the Servicer, service and administer
the Purchased Loan, (c) is qualified to do business and is in good standing in
all other jurisdictions in which the nature of the business conducted by it
makes such qualification necessary, except where failure so to qualify would not
be reasonably likely (either individually or in the aggregate) to have a
Material Adverse Effect, and (d) is in compliance in all material respects with
all Requirements of Law. Seller’s tax identification number is 80-0463416.
Seller’s fiscal year is the calendar year. No Seller Party nor Servicer has
changed its name within the past twelve (12) months.



--------------------------------------------------------------------------------

(b) Financial Condition. Each Seller Party and Servicer has heretofore furnished
to Buyer a copy of its audited consolidated balance sheets and the audited
consolidated balance sheets of its consolidated Subsidiaries, each as at
December 31, 2014 with the opinion thereon of Deloitte & Touche LLP, a copy of
which has been provided to Buyer. Each Seller Party and Servicer has also
heretofore furnished to Buyer the related consolidated statements of income and
retained earnings and of cash flows for such Seller Party or Servicer and its
consolidated Subsidiaries for the one year period ending December 31, 2014. All
such financial statements are complete and correct in all material respects and
fairly present the consolidated financial condition of such Seller Party or
Servicer and its Subsidiaries and the consolidated results of their operations
for the fiscal year ended on said date, all in accordance with GAAP applied on a
consistent basis. Since December 31, 2014, there has been no development or
event nor any prospective development or event which has had or should
reasonably be expected to have a Material Adverse Effect. No Seller Party nor
Servicer has any material contingent liability or liability for taxes or any
long term lease or unusual forward or long term commitment, which is not
reflected in the foregoing statements or notes. Since the date of the financial
statements and other information delivered to Buyer prior to the date of this
Agreement, no Seller Party nor Servicer has sold, transferred or otherwise
disposed of any material part of its property or assets (except pursuant to the
Program Documents) or acquired any property or assets (including Equity
Interests of any other Person) that are material in relation to the financial
condition of such Seller Party or Servicer.

(c) Litigation. There are no actions, suits, arbitrations, investigations or
proceedings pending or, to its knowledge, threatened against such Seller Party
or Servicer or any of its Subsidiaries or Affiliates or affecting any of the
property thereof before any Governmental Authority, (i) as to which individually
or in the aggregate there is a reasonable likelihood of an adverse decision
which would be reasonably likely to have a Material Adverse Effect, (ii) which
questions the validity or enforceability of any of the Program Documents or any
action to be taken in connection with the transactions contemplated thereby, or
(iii) which seeks to prevent the consummation of any Transaction.

(d) No Breach. Neither (a) the execution and delivery of the Program Documents,
nor (b) the consummation of the transactions therein contemplated in compliance
with the terms and provisions thereof will conflict with or result in a breach
of the charter or by-laws of such Seller Party or Servicer, or any applicable
law, rule or regulation, or any order, writ, injunction or decree of any
Governmental Authority, or other material agreement or instrument to which such
Seller Party or Servicer is a party or by which any Seller Party or Servicer or
any Seller Party’s or Servicer’s property is bound or to which any of them or
their property is subject, or constitute a default under any such material
agreement or instrument, or (except for the Liens created pursuant to this
Agreement) result in the creation or imposition of any Lien upon any property of
any Seller Party or Servicer, pursuant to the terms of any such agreement or
instrument.

(e) Action. Each Seller Party and Servicer has all necessary corporate or other
power, authority and legal right to execute, deliver and perform its obligations
under each of the Program Documents to which it is a party; the execution,
delivery and performance by such Seller Party or Servicer of each of the Program
Documents to which it is a party has been duly authorized by all necessary
corporate or other action on its part; and each Program Document has been duly
and validly executed and delivered by each Seller Party and Servicer and
constitutes a legal, valid and binding obligation of such Seller Party or
Servicer, enforceable against such Seller Party or Servicer in accordance with
its terms.



--------------------------------------------------------------------------------

(f) Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority, or any other Person, are
necessary for the execution, delivery or performance by any Seller Party or
Servicer of the Program Documents to which it is a party or for the legality,
validity or enforceability thereof, except for filings and recordings in respect
of the Program Documents and the Liens created pursuant to this Agreement.

(g) Taxes. Each Seller Party and Servicer has filed all Federal income tax
returns and all other material tax returns that are required to be filed by them
and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by any of them, except for any such taxes, if any, that are
being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided. The charges, accruals and reserves on the books of such Seller Party
or Servicer and its Subsidiaries in respect of taxes and other governmental
charges are, in the opinion of such Seller Party or Servicer, adequate. Any
taxes, fees and other governmental charges payable by such Seller Party or
Servicer in connection with a Transaction and the execution and delivery of the
Program Documents have been paid.

(h) Investment Company Act. No Seller Party nor Servicer is an “investment
company” or a company controlled by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended. Each Seller Party and
Servicer (i) has been structured so as not to constitute, and is not, a “covered
fund” for purposes of Section 619 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (the “Volcker Rule”), and (ii) is relying upon an
exception or exemption from the registration requirements of the Investment
Company Act other than those set forth in Sections 3(c)(1) and 3(c)(7) of the
Investment Company Act.

(i) No Legal Bar. The execution, delivery and performance of this Agreement, the
other Program Documents, the sales hereunder and the use of the proceeds thereof
will not violate any Requirement of Law or Contractual Obligation of any Seller
Party or Servicer and will not result in, or require, the creation or imposition
of any Lien (other than the Liens created hereunder) on any of its or their
respective properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation.

(j) Compliance with Law. No practice, procedure or policy employed or proposed
to be employed by a Seller Party or Servicer in the conduct of its business
violates any law, regulation, judgment, agreement, regulatory consent, order or
decree applicable to it which, if enforced, would result in a Material Adverse
Effect with respect to such Seller Party or Servicer. The execution, delivery
and performance of the Program Documents does not require compliance by any
Seller Party or Servicer with any “bulk sales” or similar laws.

(k) No Default. No Seller Party nor Servicer is in default under or with respect
to any of its Contractual Obligations in any respect which should reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.



--------------------------------------------------------------------------------

(o) True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of each
Seller Party or Servicer to Buyer in connection with the negotiation,
preparation or delivery of this Agreement and the other Program Documents or
included herein or therein or delivered pursuant hereto or thereto, when taken
as a whole, do not contain any untrue statement of material fact or omit to
state any material fact necessary to make the statements herein or therein, in
light of the circumstances under which they were made, not misleading. All
written information furnished after the date hereof by or on behalf of each
Seller Party or Servicer or any of its Subsidiaries to Buyer in connection with
this Agreement and the other Program Documents and the transactions contemplated
hereby and thereby will be true, complete and accurate in every material
respect, or (in the case of projections) based on reasonable estimates, on the
date as of which such information is stated or certified. There is no fact known
to a Responsible Officer that, after due inquiry, could reasonably be expected
to have a Material Adverse Effect that has not been disclosed herein, in the
other Program Documents or in a report, financial statement, exhibit, schedule,
disclosure letter or other writing furnished to Buyer for use in connection with
the transactions contemplated hereby or thereby.

(q) ERISA. Each Plan which is not a Multiemployer Plan, and, to the knowledge of
each Seller Party or Servicer, each Multiemployer Plan, is in compliance in all
material respects with, and has been administered in all material respects in
compliance with, the applicable provisions of ERISA, the Code and any other
Federal or State law. No event or condition has occurred and is continuing as to
which any Seller Party or Servicer would be under an obligation to furnish a
report to Buyer under Section 13(a)(xi) hereof. The present value of all
accumulated benefit obligations under each Plan subject to Title IV of ERISA
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan, and the present value of all accumulated benefit obligations of
all Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such Plans. Each Seller Party and Servicer and its
Subsidiaries do not provide any material medical or health benefits to former
employees other than as required by the Consolidated Omnibus Budget
Reconciliation Act, as amended, or similar state or local law at no cost to the
employer (collectively, “COBRA”).

(u) No Burdensome Restrictions. No Requirement of Law or Contractual Obligation
of any Seller Party or Servicer has a Material Adverse Effect.

(v) Subsidiaries/Other Indebtedness. All of the Subsidiaries of Seller at the
date hereof are listed on Schedule 3 to this Agreement. All Indebtedness of each
Seller Party and Servicer (other than Indebtedness created pursuant to this
Agreement) is listed on Schedule 5 to this Agreement.

(y) Solvency; Fraudulent Conveyance. As of the date hereof and immediately after
giving effect to each Transaction, each Seller Party and Servicer is and will be
solvent, is able and will be able to pay and is paying its debts as they mature
and does not and will not have an unreasonably small amount of capital to engage
in the business in which it is engaged and proposes to engage. No Seller Party
nor Servicer intends to incur, or believes that it has incurred,



--------------------------------------------------------------------------------

debts beyond its ability to pay such debts as they mature. No Seller Party nor
Servicer is contemplating the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of such Seller
Party or Servicer or any of its assets. Seller is not transferring any Loans
with any intent to hinder, delay or defraud any of its creditors.

(dd) USA Patriot Act; OFAC. No Seller Party nor Servicer nor any of its
Affiliates is a Prohibited Person and each Seller Party and Servicer is in full
compliance with all applicable orders, rules, regulations and recommendations of
OFAC. No Seller Party nor Servicer nor any of its respective members, directors,
executive officers, parents or Subsidiaries: (1) is subject to U.S. or
multilateral economic or trade sanctions currently in force; (2) is owned or
controlled by, or act on behalf of, any governments, corporations, entities or
individuals that are subject to U.S. or multilateral economic or trade sanctions
currently in force; (3) is a Prohibited Person or is otherwise named, identified
or described on any blocked persons list, designated nationals list, denied
persons list, entity list, debarred party list, unverified list, sanctions list
or other list of individuals or entities with whom U.S. persons may not conduct
business, including but not limited to lists published or maintained by OFAC,
lists published or maintained by the U.S. Department of Commerce, and lists
published or maintained by the U.S. Department of State. Each Seller Party and
Servicer has established an anti-money laundering compliance program as required
by all applicable anti-money laundering laws and regulations, including without
limitation the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)
(the “USA Patriot Act”) (collectively, the “Anti-Money Laundering Laws”).

(ee) Anti-Money Laundering. Each Seller Party and Servicer has complied with all
applicable Anti-Money Laundering Laws, has conducted the requisite due diligence
in connection with the acquisition of each Purchased Loan for purposes of the
Anti-Money Laundering Laws, and will maintain, sufficient information to
identify the applicable Mortgagor for purposes of the Anti-Money Laundering
Laws; no Purchased Loan is subject to nullification pursuant to Executive Order
13224 (the “Executive Order”) or the regulations promulgated by the OFAC (the
“OFAC Regulations”) or in violation of the Executive Order or the OFAC
Regulations, and no Mortgagor is subject to the provisions of such Executive
Order or the OFAC Regulations nor listed as a “blocked person” for purposes of
the OFAC Regulations.

(hh) Financial Reporting. There has been no material weakness in, or fraud that
involves management or other employees who have a significant role in, the
internal controls of any Seller Party or Servicer or any Affiliate thereof over
financial reporting, in each case as described in the Securities Laws.

(ii) No Statutory Limitations to Indebtedness. Other than any limitations set
forth in the Code or the regulations promulgated under the Code with respect to
a REIT, no Seller Party nor Servicer is subject to any Federal or state statute
or regulation which limits its ability to incur indebtedness.



--------------------------------------------------------------------------------

(d) Section 13 of the Agreement immediately preceding Section 13(a) is hereby
amended by deleting the language in its entirety and replacing it with the
following:

“Seller covenants and agrees with Buyer that during the term of this Agreement
with respect to each Seller Party or Servicer as applicable:”

(e) Subsections 13(a), (b), (c), (d), (f), (h), (n), (o), (t), (cc), (dd), (ee)
and (gg) of the Agreement are hereby amended by deleting such subsections in
their entirety and replacing them with the following.

(a) Financial Statements and Other Information.

Seller shall deliver to Buyer:

(i) As soon as available and in any event within forty (40) days after the end
of each calendar month, the consolidated balance sheets of each Seller Party and
Servicer and its consolidated Subsidiaries as at the end of such month, the
related unaudited consolidated statements of income and retained earnings and if
requested by Buyer, of cash flows for such Seller Party or Servicer and its
consolidated Subsidiaries for such period and the portion of the fiscal year
through the end of such period;

(ii) As soon as available and in any event within forty-five (45) days after the
end of each of the first three quarterly fiscal periods of each fiscal year of
each Seller Party and Servicer, the consolidated balance sheets of such Seller
Party or Servicer and its consolidated Subsidiaries as at the end of such period
and the related unaudited consolidated statements of income and retained
earnings and of cash flows for such Seller Party or Servicer and its
consolidated Subsidiaries for such period and the portion of the fiscal year
through the end of such period;

(iii) As soon as available and in any event within ninety (90) days after the
end of each fiscal year of each Seller Party and Servicer, the consolidated
balance sheets of such Seller Party or Servicer and its consolidated
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and of cash flows for such Seller
Party or Servicer, accompanied by an opinion thereon of independent certified
public accountants of recognized national standing, which opinion shall not be
qualified as to scope of audit or going concern and shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of such Seller Party or Servicer and its
consolidated Subsidiaries at the end of, and for, such fiscal year in accordance
with GAAP;

(iv) Seller shall deliver to the Buyer the following certificates (any of which
may be consolidated for any month or quarter, respectively, on the latest date
as to which any such consolidated certificates for such month or quarter,
respectively, are due):

(1) On or prior to the last day of each calendar month, a certificate of a
Responsible Officer of each Seller Party and Servicer in the form of Exhibit A
attached hereto;



--------------------------------------------------------------------------------

(2) at the time each Seller Party or Servicer furnishes each set of financial
statements pursuant to paragraph (ii) above, a certificate of a Responsible
Officer of such Seller Party or Servicer to the effect that, to the best of such
Responsible Officer’s knowledge, such Seller Party or Servicer during such
fiscal period or year has observed or performed all of its covenants and other
agreements, and satisfied every material condition, contained in this Agreement
and the other Program Documents to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate (and, if any Default or
Event of Default has occurred and is continuing, describing the same in
reasonable detail and describing the action Seller has taken or proposes to take
with respect thereto); and

(3) at the time it furnishes consolidated financial statements pursuant to
paragraphs (i) and (ii) above, a certificate of a Responsible Officer of each
related Seller Party or Servicer, which certificate shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of such Seller Party or Servicer and its
Subsidiaries in accordance with GAAP, consistently applied, as at the end of,
and for, such period (subject to normal year-end audit adjustments).

(v) From time to time at the request of Buyer, Seller shall provide Buyer with a
paper or electronic copy produced by Seller’s internal mortgage tracking system
reflecting that the Purchased Loans are registered in the name of Buyer within
three (3) Business Days of such request;

(vi) From time to time (1) such other information regarding the financial
condition, operations, well-being or business of any Seller Party or Servicer
including but not limited to any information regarding any repurchase and
indemnity requests or demands made upon Seller by any third party investors
(including any Agency)) as Buyer may reasonably request, within one (1) Business
Day of such request and (2) if such Loan was consummated on or after January 10,
2014 copies of all documentation in connection with the underwriting and
origination of any Purchased Loan that evidences compliance with the Ability to
Repay Rule and the QM Rule, as Buyer may reasonably request, as soon as possible
but in any event no later than three (3) Business Day following such request;

(vii) As soon as available, and in any event within five (5) days after the date
on which any audit reports with respect to Seller or its Subsidiaries are
required to be delivered to HUD or any Agency, copies of any such reports,
performed and delivered in compliance with all requirements of HUD or such
Agency and accompanied by an opinion thereon of an independent certified public
accountant, if applicable;

(viii) Within (i) three (3) Business Days after receipt by Seller of a request
from Buyer, the servicing valuation conducted by the Seller and used to support
the calculation of the servicing multiple used in determining the book value of
Seller’s servicing portfolio



--------------------------------------------------------------------------------

in accordance with GAAP; and (ii) if so requested by Buyer, within (3) Business
Days of its completion, the servicing valuation conducted by a Valuation Agent
and used to support the calculation of the servicing multiple used in
determining the book value of Seller’s servicing portfolio in accordance with
GAAP;

(ix) Within five (5) Business Days after receipt by Seller of a request from
Buyer, any loan level information requested by Buyer with respect to mortgage
loans (which are acceptable for delivery to any Agency at the time such loans
were originated by or acquired by Seller) held on the books of Seller (whether
or not such mortgage loans are “held for investment” by Seller);

(x) Within eight (8) days after the end of each month, (i) a report of all
sales, repurchase and other transactions with respect to the Purchased Loans,
which schedule shall be acceptable to Buyer, (ii) a properly completed Loan
Schedule with respect to each Purchased Loan, (iii) servicing reports for the
prior month, including static pool analyses, liquidity (cash and availability)
and identification of any modifications to any Purchased Loans, and
(iv) servicing data feeds for the prior month detailing Loan level attributes;

(xi) Within five (5) days after any material amendment, modification or
supplement to the Servicing Agreement a certified, fully executed copy of such
amendment, modification or supplement;

(xii) Promptly upon reasonable request by Buyer, information regarding any
Seller Party’s or Servicer’s portfolio including information regarding asset
allocation, leverage, liquidity, and such other information respecting the
condition or operations (financial or otherwise), of such Seller Party or
Servicer;

(xiii) Promptly after receipt by Seller of a request from Buyer, Seller shall
provide copies of its latest Quality Control Program reports and all responses
made by the management of Seller to address any issues, risks, vulnerabilities
or adverse findings contained in such Quality Control Program.

(xiv) Promptly upon the establishment of any rating of any Seller Party or
Servicer by any Rating Agency and any downgrade in or withdrawal of any such
rating once established;

(xv) Within one (1) Business Day of any margin call (however defined or
described in the applicable Indebtedness documents) or other similar request
(including a claim under a guaranty) is made upon any Seller Party or Servicer
under any Indebtedness of any Seller Party or Servicer in an aggregate amount in
excess of $1,000,000, notice of such margin call or other request;

(xvi) As soon as reasonably possible, and in any event within fifteen (15) days
after a Responsible Officer of any Seller Party or Servicer knows or has reason
to believe, that any of the events or conditions specified below with respect to
any Plan or



--------------------------------------------------------------------------------

Multiemployer Plan has occurred or exists, a statement signed by a senior
financial officer of such Seller Party or Servicer setting forth details
respecting such event or condition and the action, if any, that such Seller
Party or Servicer or its ERISA Affiliate proposes to take with respect thereto
(and a copy of any report or notice required to be filed with or given to PBGC
by such Seller Party or Servicer or an ERISA Affiliate with respect to such
event or condition):

 

  (A) any Reportable Event, or any request for a waiver under Section 412(c) of
the Code for any Plan;

 

  (B) the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by Seller or an ERISA Affiliate to
terminate any Plan;

 

  (C) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by Seller or any ERISA Affiliate of a notice from a Multiemployer Plan
that such action has been taken by PBGC with respect to such Multiemployer Plan;

 

  (D) the complete or partial withdrawal from a Multiemployer Plan by a Seller
Party or Servicer or any ERISA Affiliate that results in liability under
Section 4201 or 4204 of ERISA (including the obligation to satisfy secondary
liability as a result of a purchaser default) or the receipt by any Seller Party
or Servicer or any ERISA Affiliate of notice from a Multiemployer Plan that it
is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A of ERISA;

 

  (E) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Seller Party or Servicer or any ERISA Affiliate to enforce
Section 515 of ERISA, which proceeding is not dismissed within 30 days; and

 

  (F) the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code, would result in the loss of tax-exempt status of
the trust of which such Plan is a part if any Seller Party or Servicer or an
ERISA Affiliate fails to timely provide security to such Plan in accordance with
the provisions of said Sections.

(b) Litigation. Each Seller Party and Servicer will promptly, and in any event
within three (3) days after service of process on any of the following, give to
Buyer notice of all legal or arbitrable proceedings affecting such Seller Party
or Servicer or any of its Subsidiaries that (i)



--------------------------------------------------------------------------------

questions or challenges the validity or enforceability of any of the Program
Documents, (ii) as to which there is a reasonable likelihood that an adverse
determination would result in a Material Adverse Effect or (iii) seeks to
prevent the consummation of any Transaction.

(c) Existence, Etc. Each Seller Party and Servicer will:

 

  (i) (A) preserve and maintain its legal existence and all of its material
rights, privileges, franchises; (B) maintain all licenses, permits or other
approvals necessary to conduct its business and to perform its obligations under
the Program Documents; (C) except as would not be reasonably likely to have a
Material Adverse Effect or would have a material adverse effect on the Purchased
Loans or Buyer’s interest therein, remain in good standing under the laws of
each state in which it conducts business or any Mortgaged Property is located;
and (D) not change its tax identification number, fiscal year or method of
accounting without the consent of Buyer;

 

  (ii) comply with the requirements of and conduct its business strictly in
accordance with all applicable laws, rules, regulations and orders of
Governmental Authorities (including, without limitation, truth in lending, real
estate settlement procedures and all environmental laws) if failure to comply
with such requirements would be reasonably likely (either individually or in the
aggregate) to have a Material Adverse Effect;

 

  (iii) keep adequate records and books of account, in which complete entries
will be made in accordance with GAAP consistently applied;

 

  (iv) not move its chief executive office or chief operating office from the
addresses referred to in Section 12(m) unless it shall have provided Buyer
thirty (30) days prior written notice of such change;

 

  (v) pay and discharge all taxes, assessments and governmental charges or
levies imposed on it or on its income or profits or on any of its Property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained;

 

  (vi) permit representatives of Buyer, during normal business hours upon three
(3) Business Days’ prior written notice at a mutually desirable time or at any
time during the continuance of an Event of Default, to examine, copy and make
extracts from its books and records, to inspect any of its Properties, and to
discuss its business and affairs with its officers, all to the extent reasonably
requested by Buyer; and

 

  (vii) not directly or indirectly enter into any agreement that would be
violated or breached by any Transaction or the performance by such Seller Party
or Servicer of any Program Document.



--------------------------------------------------------------------------------

(d) Prohibition of Fundamental Changes. No Seller Party nor Servicer shall at
any time, directly or indirectly, (i) enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation, winding up or dissolution) or sell all or substantially
all of its assets without Buyer’s prior consent; or (ii) form or enter into any
partnership, joint venture, syndicate or other combination which would have a
Material Adverse Effect with respect to such Seller Party or Servicer.

(f) Notices. Seller shall give notice to Buyer promptly in writing of any of the
following:

 

  (i) promptly upon becoming aware of the occurrence of any Default, Event of
Default or any event of default or default under any Program Document or other
material agreement of such Seller Party or Servicer;

 

  (ii) upon, and in any event within three (3) Business Days after, service of
process on a Seller Party or Servicer or any of its Subsidiaries, or any agent
thereof for service of process, in respect of any legal or arbitrable
proceedings affecting Seller or any of its Subsidiaries (i) that questions or
challenges the validity or enforceability of any of the Program Documents, or
(ii) in which the amount in controversy exceeds $1,000,000 and as to which an
adverse determination would be reasonably likely to result in a Material Adverse
Effect;

 

  (iii) upon becoming aware of any Material Adverse Effect and any event or
change in circumstances which should reasonably be expected to have a Material
Adverse Effect;

 

  (iv) upon determining during the normal course of its business that the
Mortgaged Property in respect of any Loan or Loans with an aggregate BPO Value
of at least $1,000,000 has been damaged by waste, fire, earthquake or earth
movement, windstorm, flood, tornado or other casualty, or otherwise damaged so
as to materially and adversely affect the Market Value of such Loan;

 

  (v) upon the entry of a judgment or decree against a Seller Party or Servicer
or any of its Subsidiaries in an amount in excess of $1,000,000;

 

  (vi) unless otherwise disclosed by Guarantor on Form 8-K with separate notice
by Seller to Buyer of the filing of such Form 8-K, upon, and in any event within
five (5) Business Days after, the involuntary termination, acceleration,
maturity of or reduction in the amount available for borrowing under any
repurchase agreement, loan and security agreement or similar credit facility or
agreement for borrowed funds entered into by a Seller Party or Servicer and any
third party to the extent that such agreement or facility, prior to the
effectiveness of such termination, acceleration, maturity or reduction, provides
for a minimum amount available for borrowing by such Seller Party or Servicer
equal to or greater than $10,000,000;



--------------------------------------------------------------------------------

  (vii) upon Seller becoming aware of, and in any event within one (1) Business
Day after the occurrence of any event such that, the aggregate amount of all
repurchase and indemnity obligations of Seller to its third party investors
(including any Agency) exceeds 30% of Seller’s Liquidity;

 

  (viii) any material change in the insurance coverage required of any Seller
Party or Servicer or any other Person pursuant to any Program Document, with
copy of evidence of same attached;

 

  (ix) any material dispute, licensing issue, litigation, audit, revocation,
sanctions, penalties, investigation, proceeding or suspension between a Seller
Party or Servicer on the one hand, and any Governmental Authority or any other
Person;

 

  (x) any material change in accounting policies or financial reporting
practices of a Seller Party or Servicer or its Subsidiaries;

 

  (xi) any material change in the management of a Seller Party or Servicer;

 

  (xii) notice of the revocation of any approvals of any Agency or HUD or
changes to the approved mortgagee or approved servicer status with respect to
the origination or servicing of mortgage loans by any Seller, Servicer or any
subservicer;

 

  (xiii) notice of any amendments, modifications or waivers of any term or
condition of or extension of the scheduled maturity date or modification of the
interest rate of any item of the Purchased Loan or settlement or compromise of
any claim in respect of any Purchased Loans that in the aggregate during any
calendar month exceed 3% of the aggregate outstanding Purchase Price of all
Purchased Loans;

 

  (xiv) any non-routine inspection or investigation of Seller, Servicer,
Seller’s or Servicer’s files or Seller’s or Servicer’s facilities by or at the
request of, HUD or any Agency; and

 

  (xv) One (1) Business Day following the occurrence of any Servicer Credit
Event or Servicer Termination Event.

Each notice pursuant to this Section 13(f) shall be accompanied by a statement
of a Responsible Officer of the related Seller Party, setting forth details of
the occurrence referred to therein and stating what action Seller has taken or
proposes to take with respect thereto.

(h) OFAC. At all times throughout the term of this Agreement, each Seller Party
and Servicer (a) shall be in full compliance with all applicable orders, rules,
regulations and recommendations of OFAC and (b) shall not permit any Purchased
Loans to be maintained, insured, traded, or used (directly or indirectly) in
violation of any United States statutes, rules or regulations, in a Prohibited
Jurisdiction or by a Prohibited Person.



--------------------------------------------------------------------------------

(n) No Assignment. No Seller Party nor Servicer shall (i) sell, assign, transfer
or otherwise dispose of, or grant any option with respect to, or pledge,
hypothecate or grant a security interest in or lien on or otherwise encumber
(except pursuant to the Program Documents), any of the Purchased Loans
(including any servicing rights or servicing advances with respect to any
Purchased Loans) or any interest therein, or (ii) enter into any agreement or
undertaking restricting the right or ability of Seller or Buyer to sell, assign
or transfer any of the Loans (including the servicing rights appurtenant
thereto), provided that this Section 13(m) shall not prevent any contribution,
assignment, transfer or conveyance of Purchased Loans in accordance with the
Program Documents. No Purchased Loans shall at any time be subject to any
servicing advance facility or similar agreement or facility and the servicing
advances made with respect to any Purchased Loans have not been sold, assigned,
transferred, pledged or hypothecated to any party or otherwise encumbered in any
way.

(o) Limitation on Sale of Loans. Except in connection with the Program Documents
or any securitization transaction, no Seller Party nor Servicer shall convey,
sell, lease, assign, transfer or otherwise dispose of (collectively,
“Transfer”), all or substantially all of its Property, business or assets
(including, without limitation, receivables and leasehold interests) whether now
owned or hereafter acquired.

(t) Restricted Payments. No Seller Party nor Servicer shall make any Restricted
Payments following the occurrence of a Default.

(cc) Maintenance of Papers, Records and Files.

(i) Seller shall acquire, and Seller shall build, maintain and have available, a
complete file in accordance with lending industry custom and practice for each
Purchased Loan. Seller will maintain all such Records not in the possession of
Custodian or Buyer in good and complete condition in accordance with industry
practices and preserve them against loss or destruction.

(ii) Seller shall collect and maintain or cause to be collected and maintained
all Records relating to the Purchased Loans in accordance with industry custom
and practice, including those maintained pursuant to subsection (i), and all
such Records shall be in Custodian’s possession unless Buyer otherwise approves.
Seller shall deliver to Buyer or its designee updates of such Servicing Records
at least monthly, and more frequently as requested by Buyer. Seller will not
cause or authorize any such papers, records or files that are an original or an
only copy to leave Custodian’s possession, except for individual items removed
in connection with servicing a specific Loan, in which event Seller will obtain
or cause to be obtained a receipt from Custodian for any such paper, record or
file.

(iii) For so long as Buyer has an interest in or lien on any Purchased Loan,
Seller will hold or cause to be held all related Records in trust for Buyer.
Seller shall notify, or cause to be notified, every other party holding any such
Records of the interests and liens granted hereby.



--------------------------------------------------------------------------------

(iv) Upon reasonable advance notice from Custodian or Buyer, Seller shall
(x) make any and all such Records available to Custodian or Buyer to examine any
such Records, either by its own officers or employees, or by agents or
contractors, or both, and make copies of all or any portion thereof, (y) permit
Buyer or its authorized agents to discuss the affairs, finances and accounts of
each Seller Party and Servicer with its respective chief operating officer and
chief financial officer and to discuss the affairs, finances and accounts of
each Seller Party and Servicer with its independent certified public
accountants.

(dd) Maintenance of Licenses. Each Seller Party and Servicer shall (i) maintain
all licenses, permits or other approvals necessary for such Seller Party or
Servicer to conduct its business and to perform its obligations under the
Program Documents, including, but not limited to, any FHA or solely with respect
to the Servicer VA licenses or approvals, (ii) remain in good standing under the
laws of each state in which it conducts business or any Mortgaged Property is
located, and (iii) shall conduct its business strictly in accordance with
applicable law.

(ee) Taxes, Etc. Each Seller Party and Servicer shall pay and discharge or cause
to be paid and discharged, when due, all taxes, assessments and governmental
charges or levies imposed upon such Seller Party or Servicer or upon its income
and profits or upon any of its property, real, personal or mixed (including
without limitation, the Purchased Loans) or upon any part thereof, as well as
any other lawful claims which, if unpaid, might become a Lien upon such
properties or any part thereof, except for any such taxes, assessments and
governmental charges, levies or claims as are appropriately contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves are provided. Each Seller Party and Servicer shall file on a
timely basis all federal, state and local tax and information returns, reports
and any other information statements or schedules required to be filed by or in
respect of it.

(gg) Change of Fiscal Year. No Seller Party nor Servicer will at any time,
directly or indirectly, except upon ninety (90) days’ prior written notice to
Buyer, change the date on which such Seller Party’s or Servicer’s fiscal year
begins.

(f) Subsections 18(j) and (mm) of the Agreement are hereby amended by deleting
such subsections in their entirety and replacing them with the following.

(j) Any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of any Seller Party or any of its Affiliates,
or shall have taken any action to displace the management of a Seller Party or
any of its Affiliates or to curtail its authority in the conduct of the business
of a Seller Party or any of its Affiliates, or takes any action in the nature of
enforcement to remove, limit or restrict the approval of such Seller Party or
any of their Affiliates as an issuer, buyer or seller/servicer of loans or
securities backed thereby, and such action provided for in this subsection
(j) shall not have been discontinued or stayed within thirty (30) days; or

(mm) A Servicer Credit Event shall have occurred and Seller shall fail to
(i) identify a replacement Servicer or Subservicer to Buyer within (A) ten
(10) days after the occurrence of a Servicer Credit Event pursuant to subclauses
(d), (h), (i), (k), (l), (o)(i) or (o)(viii) of the Servicer



--------------------------------------------------------------------------------

Termination Event definition; or (B) thirty (30) days after the occurrence of
any other Servicer Credit Event; and (ii) terminate and replace the Servicer or
Subservicer within sixty (60) days, after the occurrence of such Servicer Credit
Event.

SECTION 2. Fees and Expenses. Seller agrees to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number Fourteen (including all reasonable fees and out of pocket costs and
expenses of the Buyer’s legal counsel) in accordance with Sections 23 and 25 of
the Agreement.

SECTION 3. Representations. Seller hereby represents to Buyer that as of the
date hereof, Seller is in full compliance with all of the terms and conditions
of the Agreement and each other Program Document and no Default or Event of
Default has occurred and is continuing under the Agreement or any other Program
Document.

SECTION 4. Binding Effect; Governing Law. This Amendment Number Fourteen shall
be binding on and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. THIS AMENDMENT NUMBER FOURTEEN
SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF
(EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

SECTION 5. Counterparts. This Amendment Number Fourteen may be executed by each
of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

SECTION 6. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Fourteen need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller, Servicer and Buyer have caused this Amendment Number
Fourteen to be executed and delivered by their duly authorized officers as of
the Amendment Effective Date.

 

PENNYMAC CORP. (Seller) By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Executive Vice President, Treasurer PENNYMAC LOAN
SERVICES, LLC, (Servicer) By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Executive Vice President, Treasurer CITIBANK, N.A.
(Buyer) By:  

/s/ Susan Mills

Name:   Vice President Title:   Citibank, N.A.